Opinion issued August 15, 2019




                                     In The

                             Court of Appeals
                                    For The

                         First District of Texas
                            ————————————
                             NO. 01-19-00388-CR
                           ———————————
                    HARRINSON ESTUPINAN, Appellant
                                       V.
                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 248th District Court
                           Harris County, Texas
                       Trial Court Case No. 1505492


                         MEMORANDUM OPINION

      Appellant, Harrinson Estupinan, pleaded guilty to the felony offense of

aggravated robbery with a deadly weapon. TEX. PENAL CODE § 29.03(a). In return

for Estupinan’s plea, the State recommended a punishment cap of ten years’

confinement in the Texas Department of Criminal Justice. See Chavez v. State, 183
S.W.3d 675, 680 (Tex. Crim. App. 2006) (holding that agreement to cap on

punishment is plea bargain for purposes of Rule of Appellate Procedure 25.2).

Estupinan signed the plea bargain which also contained the statement that accepting

the plea bargain meant that he waived his right to appeal. After a presentence

investigation hearing, the trial court signed a judgment of conviction imposing a

sentence of five years’ confinement in the Institutional Division of the Texas

Department of Criminal Justice. Estupinan filed a notice of appeal.

       In a plea bargain case, a defendant may only appeal those matters that were

raised by written motion filed and ruled on before trial or after getting the trial court’s

permission to appeal. TEX. CODE CRIM. PROC. art. 44.02; TEX. R. APP. P. 25.2(a)(2).

This is a plea-bargain case, and appellant also waived the right to appeal. The trial

court’s certification is included in the record on appeal and states that appellant

waived his right of appeal. See TEX. R. APP. P. 25.2(a)(2). The record supports the

trial court’s certification. See Dears v. State, 154 S.W.3d 610, 615 (Tex. Crim. App.

2005). Because Estupinan has no right of appeal, we must dismiss this appeal. See

Chavez, 183 S.W.3d at 680 (“A court of appeals, while having jurisdiction to

ascertain whether an appellant who plea-bargained is permitted to appeal by Rule

25.2(a)(2), must dismiss a prohibited appeal without further action, regardless of the

basis for the appeal.”).




                                            2
        Accordingly, we dismiss the appeal. We dismiss any pending motions as

moot.

                                 PER CURIAM
Panel consists of Justices Kelly, Hightower, and Countiss.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           3